DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Substance of Interview
During the telephone interview conducted on September 28 2021, the Office discussed with Applicant's representative, Ralph F. Hoppin, the proposed claim amendments that appears in the Examiner’s amendment. Agreement was reached on September 29 2021.

Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the amendment filed on 09-24-2021 by Applicant(s).


Allowable Subject Matter
Claims 1-3, 5, 7-12, 15-23 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 


Authorization for this Examiner’s amendment for claims 1-20 was given in a telephone interview with Ralph F. Hoppin on September 29, 2021.

Claims have been amended as follows:

(Currently Amended) An uninterruptible power supply, comprising:
a memory to store instructions; and
a processor to execute the instructions to:
pass alternating current (AC) power from an AC power supply to a computer system;
detect a power loss in the AC power supply; and
in response to the detecting of the power loss, provide a signal to the computer system indicating the power loss and provide AC power based on a battery to the computer system, 
wherein to provide the AC power based on the battery to the computer system, the uninterruptible power supply is to provide an AC power which is greater than a rated continuous maximum power of the uninterruptible power supply for a window of time,
wherein a processor of the computer system is to flush at least a portion of contents of a volatile memory to a non-volatile memory during the window of time and in response to the signal while the uninterruptible power supply is ‎providing the AC power in excess of its rated continuous maximum power.

(Previously Presented) The uninterruptible power supply of claim 1, wherein the window of time is at least as long as a single cycle of the AC power supply.

(Previously Presented) The uninterruptible power supply of claim 1, wherein the signal provided to the computer system comprises a Universal Serial Bus (USB) message.

(Cancelled) 

(Currently Amended) The uninterruptible power supply of claim 1, wherein a the processor 

(Cancelled) 

(Currently Amended) The uninterruptible power supply of claim 1, 

(Previously Presented) The uninterruptible power supply of claim 1, wherein the processor is to execute the instructions to provide the AC power based on the battery to the computer system subsequent to the window of time at a power level which is less than or equal to the rated continuous maximum power. 

(Previously Presented) The uninterruptible power supply of claim 1, wherein the uninterruptible power supply is temporarily overloaded by at least forty percent during the window of time.

(Currently Amended) The uninterruptible power supply 

(Currently Amended) A computer system, comprising:
a power supply unit (PSU); 
a volatile memory and a non-volatile memory to be powered by the PSU; and
a processor to be powered by the PSU; wherein: 
the PSU is to be:
powered by an alternating current (AC) power supply at a power supply rating ‎of the PSU; 
subsequently powered by an AC power based on a battery of an uninterruptible power supply (UPS) at the power supply rating ‎of the PSU during a window of time following an interruption in the AC power supply, wherein the UPS is temporarily 
 powered by the AC power based on the battery of the UPS at a power level which is less than or equal to the rated continuous maximum power of the UPS, subsequent to the window of time; and
the processor is to receive a signal from the UPS indicating the interruption in the AC power supply and, in response to the signal, to flush at least a portion of contents of the volatile memory to the non-volatile memory and to throttle a frequency of the processor during the window of time while the UPS is temporarily overloaded. 

(Currently Amended) The computer system apparatus of claim 11, further comprising a Universal Serial Bus (USB) interface to receive the signal indicating ‎the interruption loss in the AC power supply from a Human Interface Device (HID) driver of the UPS.

(Cancelled) 

(Cancelled) 

(Currently Amended) The computer system 

(Currently Amended) The computer system 

(Currently Amended) The computer system 

(Previously Presented) A system comprising:
 an Uninterruptible Power Supply (UPS); and
a computer system comprising an interface, a processor, a power supply unit (PSU), a volatile memory and a non-volatile memory; wherein:
the UPS is to detect  that an Alternating Current (AC) power supplied to the computer system has been interrupted and, in response to the detection, operate in an overload condition relative to a rated continuous maximum power of the UPS in a window of time, the overload condition is to supply AC power to the computer system based on a battery at a power level which matches a ‎power supply rating of ‎the PSU, the UPS is further to provide a signal to the interface indicating the AC power supplied to the computer system has been interrupted; and
the processor, in response to receiving the signal from the interface, is to flush data from the volatile memory to the non-volatile memory during the window of time while the UPS operates in the overload condition.

(Previously Presented) The system of claim 18, wherein the processor, in response to receiving the signal from the interface, is to throttle a frequency of the processor after the flushing of the data.

(Previously Presented) The system of claim 18, wherein the UPS is to supply AC power to the computer system based on the battery at a power level which is less than or equal to the rated continuous maximum power of the UPS subsequent to the window of time.

(Previously Presented) The uninterruptible power supply of claim 1, wherein the processor is to execute the instructions to provide a Human Interface Device (HID) driver to provide the signal to the computer system.

(Previously Presented) The uninterruptible power supply of claim 1, wherein the uninterruptible power supply is temporarily overloaded during the window of ‎time at 125% to 150% of the rated continuous maximum power.

(Previously Presented) The uninterruptible power supply of claim 1, wherein the AC power based on the battery matches a ‎power supply rating ‎of a power supply unit in the computer system.‎




Relevant Prior Art
During the Office Action filed on 06-24-2021, the Office submitted pertinent prior that included the teachings of U.S. Publication No. 2015/0355699 by Castro-Leon et al.. That teaching is incorporated here be reference. Meanwhile, an updated search in response to the communication filed on 09-24-2021 suggests prior art that is believed to be pertinent and are incorporated herein. 

That/these particular reference(s) is/are as follows: 

Pertinent prior art for the instant application is U.S. Publication No. 2019/0332154 by Thompson et al. discloses PSID 1 indicates that AC power is present and enabling the power adapter 106 to provide power to the external energy storage device 104 via cable 112 for charging the energy storage element 204, which may be understood as normal operating conditions.  PSID 2 indicates that AC power is not present.  That is, 
the energy storage element 204 is providing power to the information handling system 102 (i.e., the external energy storage device 104 may be operating as a UPS for the information handling system 102) and the power adapter 106 is not providing power to charge the energy storage element 204.  In response to receiving PSID 2 from the external energy storage device 104, the information handling system 102 may, for example, notify a user of the information handling system 102 that AC power has been lost, e.g., via a message on the system display.  In one embodiment, the information may start a timer that the information handling system 102 clears if AC power returns (e.g., PSID 4), and if the timer expires before being cleared, then the 
information handling system 102 begins a graceful shutdown procedure.¶ [0031] 

Pertinent prior art for the instant application is U.S. Publication No. 2019/0235965 by Peng et al. discloses FIG. 1A, FIG. 1B shows a method 200 of a series of steps that a conventional NDVIMM application runs through when AC power is lost in a computer system, such as system 100.  The method 200 can begin at step 210 when the logic circuit 150 in the CPLD 140 detects a loss of electrical power from the power supply 130.  In response to detecting the lack of electrical power, the logic circuit 150 in the CPLD 140 can trigger an asynchronous dynamic random access memory refresh (ADR).  ADR can provide a mechanism to enable preservation of key data in a NDVIMM system which is part of a nonvolatile memory configuration.  ADR is a feature supported on Intel chipsets which triggers a hardware interruption to the memory modules 160.  This interruption flushes the write-protected data buffers in the memory modules 160 and places the dynamic random access memory (DRAM) into a self-refresh mode.  This self-refresh mode ensures that data is in a permanent storage state during a power loss event or system crash. ¶ [0028]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov